The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The specification is objected to because the specification includes “Clause 1” through “Clause 96” which are normally not part of a specification.  Please review and amend as appropriate.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fails to fall within a statutory category of invention.  Applicant should note that adding “non-transitory” to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:
A process, or
A machine, or
A manufacture, or
A composition of matter.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-5, 7-9, 11-17, 23, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elko (US 2003/0147538).
	Regarding claims 1, 13, 28, and 30, Elko discloses a device (see figures 9-10, for example), a method, and a computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processors to perform the method (see para. 0119), comprising:  obtaining audio signals representing sound captured by at least three microphones 902/1002 (see para. 0094, regarding “audio system 900 comprises two or more microphones 902”; see also para. 0113, regarding “the present invention can also be implemented using more than two microphones”); determining spatial audio data based on the audio signals; and determining a metric (e.g., power ratio) indicative of wind noise in the audio signals, the metric based on a comparison of a first value and a second value, wherein the first value corresponds to an aggregate signal based on the spatial audio data and the second value corresponds to a differential signal based on the spatial audio data (see para. 0095, regarding “computes sum and difference powers of the resulting signals”; see also, para. 0066-0069, regarding that a metric (e.g., power ratio) indicative of wind noise is determined which is based on a comparison of the first value (difference signal) and a second value (sum signal)).
	Regarding claims 2, 14, and 29, one or more processors are further configured to modify the spatial audio data based on the metric to generate reduced wind noise audio data.  See para. 0066-0069.
	Regarding claims 3 and 16, modifying the spatial audio data based on the metric to generated the reduced wind noise audio data comprises filtering the spatial audio data using filter parameters based on the metric to reduce low frequency noise associated with wind.  See para. 0095, regarding “generate control signals for adjusting noise filter 906 over time”.  See also, para. 0070, regarding that “ratio differences become more pronounced at low frequencies”.  
	Regarding claims 4 and 17, regarding modifying the spatial audio data based on the metric to generate the reduced wind noise audio data comprises reducing a gain applied to one or more spatial audio channels of the spatial audio data.  See para. 0094, regarding “attenuate noise resulting, e.g., from turbulent wind blowing across the microphones”.  See also, para. 0061.
	Regarding claims 5 and 23, see figure 13, para. 0100-0105.
	Regarding claims 7 and 8, the device comprises at least three microphones.  See para. 0113.  At least two microphones of the at least three microphones are spaced at least 0.5 centimeters apart or at least 2 centimeters apart.  See para. 0070.
	Regarding claim 9, the one or more processors are integrated within a mobile computing device.  See para. 0115, regarding “cell phones”.
	Regarding claim 11, the one or more processors are integrated within a wearable device.  See para. 0115, regarding “hearing aids”.
	Regarding claim 12, the one or more processors are included in an integrated circuit.  See para. 0118-0119.
	Regarding claim 15, binaural audio is generated based on the reduced wind noise audio data.  See para. 0061, regarding “two-channel” audio or stereo audio that is recorded through a dual microphone setup.  See also, para. 0115, regarding “individual hearing aids”, e.g., one for each ear, for reproducing the two-channel binaural audio.

Claims 1-5, 9-14, 16-18, 23, 24, 26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taenzer (US 9,357,307).
	Regarding claims 1, 13, 28, and 30, Elko discloses a device (see figures 1-2, for example), a method, and a computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processors to perform the method (see col. 2, line 66, through col. 3, line 19), comprising:  obtaining audio signals representing sound captured by at least three microphones 102-104 (see col. 3, lines 61-63, regarding “it will be recognized that more than two channels, corresponding to more than two microphones or other signal sources can be utilized…”); determining spatial audio data based on the audio signals; and determining a metric (e.g., ratio) indicative of wind noise in the audio signals, the metric based on a comparison of a first value and a second value, wherein the first value corresponds to an aggregate signal based on the spatial audio data and the second value corresponds to a differential signal based on the spatial audio data (see figure 2).
	Regarding claims 2, 14, and 29, one or more processors are further configured to modify the spatial audio data based on the metric to generate reduced wind noise audio data.  See figure 2, step 212.
	Regarding claims 3 and 16, modifying the spatial audio data based on the metric to generated the reduced wind noise audio data comprises filtering the spatial audio data using filter parameters based on the metric to reduce low frequency noise associated with wind.  See col. 3, line 66, through col. 4, line 23, which teaches that the signals from the microphones are divided into frequency increments, and attenuation values are generated for each increment to suppress noise.  Note:  frequency increments of the audio signals include low frequency noise.  See also, col. 1, lines 36-37, which teaches that “wind noise is heavily weighted toward the low frequencies…”
	Regarding claims 4 and 17, regarding modifying the spatial audio data based on the metric to generate the reduced wind noise audio data comprises reducing a gain applied to one or more spatial audio channels of the spatial audio data.  See col. 4, lines 47-67.
	Regarding claims 5 and 23, see col. 3, line 66, through col. 4, line 23, which teaches that the signals from the microphones are divided into frequency increments, and attenuation values are generated for each increment to suppress noise.
	Regarding claims 9-11, see col. 1, lines 29-36.
	Regarding claim 12, see col. 2, line 66, through col. 3, line 19.
	Regarding claim 18, see col. 7, lines 22-30.
	Regarding claims 24 and 26, see col. 3, line 66, through col. 4, line 23, which teaches that the signals from the microphones are divided into frequency increments, and attenuation values are generated for each increment to suppress noise.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matsuo discloses a system for reducing noise in audio systems.
Claims 6, 19-22, 25, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
November 29, 2022